      Case 4:20-cv-00020 Document 19 Filed on 08/18/20 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ERIK GARCIA,                                         )
                                                     )
                      Plaintiff,                     )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No. 4:20-CV-00020
EDGEBROOK BUSINESS, INC. and                         )
SPRING ENTERPRISES, LP,                              )
                                                     )
                      Defendants.                    )


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      Plaintiff, ERIC GARCIA (“Plaintiff”) and Defendants, EDGEBROOK BUSINESS, INC.

and SPRING ENTERPRISES, LP (“Defendants”), by and through undersigned counsel and

pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby jointly stipulate

to the dismissal of Defendants, EDGEBROOK BUSINESS, INC. and SPRING ENTERPRISES,

LP, and this entire Action with prejudice. Each party to bear their own fees and costs.

      Respectfully submitted this 18th day of August, 2020.



                                             Law Offices of
                                             THE SCHAPIRO LAW GROUP, P.L.

                                             /s/ Douglas S. Schapiro
                                             Douglas S. Schapiro, Esq.
                                             Southern District of Texas ID No. 3182479
                                             The Schapiro Law Group, P.L.
                                             7301-A W. Palmetto Park Rd., #100A
                                             Boca Raton, FL 33433
                                             Tel: (561) 807-7388
                                             Email: schapiro@schapirolawgroup.com

                                             Attorney for Plaintiff
     Case 4:20-cv-00020 Document 19 Filed on 08/18/20 in TXSD Page 2 of 2




                                          /s/ Manfred Sternberg________________
                                          Manfred Sternberg
                                          State Bar No. 19175775
                                          1700 Post Oak Blvd., Suite 600
                                          Houston, TX 77056
                                          Tel: (713) 622-4300
                                          Email: manfred@msternberg.com
                                          Attorney for Defendant
                                            Spring Enterprises, LP




                              CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 18th day of August, 2020, we electronically filed the

forgoing with the Clerk of the Court by using the CM/ECF system.


                                          /s/ Douglas S. Schapiro
                                          Douglas S. Schapiro
                                          Southern District of Texas ID No. 3182479
